Citation Nr: 0022212	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  94-30 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an extension of a temporary total rating 
beyond June 1, 1993, based on convalescence for postoperative 
residuals of a service-connected left eye disorder.

3.  Entitlement to an extension of a temporary total rating 
beyond September 1, 1998, based on convalescence for 
postoperative residuals of a service-connected left eye 
disorder.

4.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to July 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO) as follows: July 1991 denial of a TDIU; July 1993 
extension of a temporary total convalescent rating from May 
1, 1993 to June 1, 1993; May 1994 denial of service 
connection for a left knee disorder; and an August 1998 grant 
of a temporary total convalescent rating from July 29, 1998 
to September 1, 1998.  As to the latter issue, the veteran 
appeals for an extension of the temporary total convalescent 
rating.

The veteran appealed the decisions pertaining to service 
connection, TDIU and extension of a temporary rating beyond 
June 1993 to the Board which remanded these matters to the RO 
in January 1998 for further development.  After completion of 
the requested development to the extent possible and 
continued denial of the veteran's claims the RO returned the 
case to the Board for further appellate review.



FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  There is no competent medical evidence linking the 
veteran's current left knee disorder to active service or to 
a service-connected right knee disorder.

3.  There is no evidence showing that the veteran had severe 
postoperative residuals or other findings necessitating 
convalescence from March 11, 1993 left eye surgery after June 
1, 1993.

4.  There is no evidence showing that the veteran had severe 
postoperative residuals or other findings necessitating 
convalescence from July 29, 1998 left eye surgery after 
September 1, 1998.

5.  The veteran's service-connected disabilities are 
anatomical loss of the left eye, rated 40 percent; a right 
knee disability, rated 20 percent; a right eye scar, rated 10 
percent; and a scar on the left leg, rated zero percent; his 
combined service-connected disability rating is 60 percent.

6.  The veteran has a high school education plus two years of 
college, and employment experience in management; he last 
worked in 1990.

7.  The veteran's service-connected disabilities do not 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. §5107(a) 
(West 1991).

2.  The criteria for the extension of a temporary total 
disability rating based on convalescence beyond June 1, 1993, 
for a service-connected left eye disorder have not been met.  
38 C.F.R. § 4.30 (1999).

3.  The criteria for the extension of a temporary total 
disability rating based on convalescence beyond September 1, 
1998, for a service-connected left eye disorder have not been 
met.  38 C.F.R. § 4.30 (1999).

4.  The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his service-connected right knee 
disorder caused or aggravated a left knee disorder.  The 
veteran contends that his right knee "gave out," causing 
him to fall and injure his left knee.  He also asserts, in 
the alternative, that his poor vision due to his service-
connected left eye disorder was causally related to the fall 
that caused his left knee disability.  The veteran also 
claims entitlement to extensions of temporary total ratings 
based on convalescence from surgery pertaining to his 
service-connected left eye disorder in 1993 and 1998, and 
entitlement to a TDIU rating. 

Service connection claim

A veteran is entitled to service connection for disability 
resulting from disease or injury incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  Service connection also is appropriate for 
disability caused by a service-connected disorder, or for the 
degree to which a service-connected disorder aggravated a 
nonservice-connected disorder.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A service-
connected secondary disorder becomes part of the original 
disorder.  38 C.F.R. § 3.310(a).
The veteran claims secondary service connection for a left 
knee condition.  His claims present the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible.  
If he has not presented evidence that his claim is well 
grounded, there is no duty on the part of the VA to assist 
him with his claims, and the claim must be denied.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  
For the veteran's claim for service connection to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service (or an established service-connected condition, in a 
claim for secondary service connection under 38 C.F.R. § 
3.310) and a current disability (medical evidence).  
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza v. Brown, 
7 Vet. App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).

The Board finds that the claim for secondary service 
connection for a left knee disorder is well grounded, meaning 
plausible, as there is at least some medical evidence of a 
diagnosis of arthritis of the left knee and some medical 
evidence suggesting the disorder was aggravated by a service-
connected condition.  Turning to the merits of the well-
grounded claim, the outcome depends on whether, based on all 
the evidence (not just selective evidence in favor of the 
claim), the veteran has a left knee disability and, if so, 
whether it is due to a service-connected right knee disorder 
or due to a fall secondary to poor vision associated with his 
service-connected eye disorder.  The file shows the RO has 
fully developed the evidence, and there is no further VA duty 
to assist the veteran with this claim.  38 U.S.C.A. 
§ 5107(a).

The veteran was on active duty from December 1960 to July 
1961.  The service medical records disclose no evidence of a 
left knee disorder.  

Private medical records confirm that the veteran was 
hospitalized in May and June 1988 for surgical repair of a 
ruptured right knee quadriceps muscle and retinaculum.  In 
October 1992 the RO granted service for a right knee disorder 
secondary to a service-connected left eye disorder.  Reports 
of March 1991 VA and May 1993 private knee examinations are 
devoid of complaints or clinical findings pertaining to a 
left knee disorder.

The earliest medical evidence of a left knee disorder is a 
private physician's October 1993 evaluation.  The evaluation 
notes the veteran's report that in the 1980s his service-
connected left eye disability had prevented him from seeing 
an obstacle that caused him to fall, injuring his right knee 
and causing pain and instability which in 1993 caused him to 
fall again, this time injuring his left knee and causing pain 
behind the left kneecap.  X-rays of the left knee disclosed 
some early arthritic changes and an observation that that 
there had been  "recent aggravation from falling."  The 
physician did not opine either as to the nature or extent of 
the "aggravation," or the cause of the veteran's fall, nor 
did he otherwise link a left knee disorder, to another 
service-connected disorder or to the veteran's service.

A November 1998 report of a VA joints examination is the only 
other medical evidence associated with the claims file 
pertaining to a left knee disorder.  The report notes the 
veteran's complaint of left knee pain which he attributed to 
right knee instability.  The veteran also complained of 
tenderness upon palpation of both sides of the left knee 
joint.  Physical and X-ray examination disclosed no left knee 
abnormalities including arthritis.  The examination report 
includes no evidence linking a left knee disorder to the 
veteran's service and the examining physician opined that 
"it is not likely" that the veteran's complaint of current 
left knee discomfort was related to a right knee disorder or 
to a fall.  Neither did the examiner link a current left knee 
disorder to another service-connected disorder or to the 
veteran's service.
There is no medical evidence of record to indicate that the 
veteran has a left knee disability caused by a service-
connected condition.  An October 1993 private physician's 
statement was rather ambiguous on the question of whether the 
veteran's left knee arthritis may have been aggravated by a 
service-connected condition but, to the extent that this 
statement does support such a finding, it is outweighed by 
the November 1998 report of a VA joints examination, wherein 
it was reported that physical and X-ray examinations of the 
veteran's left knee were normal and that "it is not likely" 
that the veteran's complaint of current left knee discomfort 
was related to a right knee disorder or to a fall.  The Board 
has considered the veteran's statements relating to his 
belief that he has a left knee disability that was caused or 
aggravated by a service-connected right knee disorder or by a 
fall due to the poor vision associated with his service-
connected eye disorder.  However, because the veteran is a 
lay person with no medical training or expertise, his 
statements alone cannot constitute competent evidence of the 
required casual nexus.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (lay persons not competent to offer 
medical opinions);  Jones (Wayne) v. Brown, 7 Vet. App. 134, 
136-37 (1994) (lay testimony attributing a disorder to a 
service-connected disorder insufficient to well ground a 
claim). 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for secondary service connection for a left knee 
disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Extension of temporary total ratings

As an initial matter the Board finds that the veteran's 
claims for extensions of temporary total ratings plausible 
and capable of substantiation and therefore are well-
grounded.  See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. at 81.  The Board also is satisfied that the VA has 
fulfilled the duty to assist the veteran develop these claims 
and that the evidence of record is sufficient to support an 
equitable decision in this appeal.

A veteran is entitled to a temporary total disability rating 
for a service-connected disorder where hospital discharge or 
outpatient release records show the veteran's need for at 
least one month of convalescence to return to a healthy 
state.  38 C.F.R. § 4.30 (1999); Felden v. West, 11 Vet. App. 
427, 430 (1998).  A temporary total rating is appropriate 
when surgery requires convalescence or is followed by severe 
post-operative residuals, or, without surgery, when at least 
one major joint is immobilized by a cast.  Id.  A period of a 
total temporary rating begins on the day of hospital 
admission, continues for one, two or three months from the 
first day of the month following hospital discharge or 
outpatient release and is subject to extension.  38 C.F.R. 
§ 4.30(b).

Convalescence from the March 1993 surgery

Private surgical records disclose that in March 1993 the 
veteran was diagnosed with an extruded left eye orbital 
implant and underwent surgery for its removal and replacement 
with a hydroxyapatite implant and a scleral shell.  In June 
1993 the RO awarded the veteran a temporary total disability 
rating for convalescence from March 11, 1993, the date of 
surgery, to May 1, 1993.  In July 1993 the RO extended the 
temporary total rating until June 1, 1993.  Neither private 
postsurgical treatment records from March 1993 to July 1998 
nor VA examination reports from August and September 1995 
note postsurgical complications of any kind.

Following the March 1993 operation, the private physician who 
performed it wrote a letter stating that about eight months 
after surgery the eye orbit would be sufficiently 
vascularized to permit implantation of a permanent 
prosthesis, after which the veteran would be "free of 
further treatment to his left eye orbit except for post-
operative follow-ups."  The physician also stated that in 
about six weeks the veteran should be "able to go about his 
daily activities without any problems" and that "[h]e 
should be able to be active in the world in six weeks time 
without any difficulties."  In a June 1993 letter the 
physician stated that the veteran was incapable of working 
because of his reported sensitivity to dust at his workplace.  
The physician stated that in his opinion the veteran should 
not return to work for eight months.  There are no medical 
records of left orbit surgical site postsurgical treatment or 
findings confirming the veteran's report of surgical site 
sensitivity resulting from a dusty work environment.

The physician wrote several additional letters in 1993 to 
1999 pertaining to the veteran's convalescence from his 1993 
left eye surgery.  In a September 1993 letter the veteran's 
physician repeated the veteran's complaints of inflammation, 
mucous development and burning in the incision area due to 
work in a dusty and chemical laden environment.  The 
physician again recommended that the veteran should not work 
"if he should have any problems" but the physician did not 
confirm the veteran's complaints with objecting findings.  A 
similar letter dated in December 1994 states, in its 
entirety:  "Based on my medical knowledge, I advised [the 
veteran] not to return to work prior to eight months from 
surgery which was on March 11, 1993.  Hopefully this will 
clarify my previous note."  In June 1995 the physician noted 
that during an examination the month before the veteran 
continued to complain of left lid mucous discharge and 
irritation.  Although the physician reported that examination 
disclosed ptosis for which additional surgery was indicated, 
there was no confirmation of disabilities residual to the 
March 1993 surgery which required continued convalescence.  
In March 1999 the physician wrote that his review of records 
soon after the 1993 surgery caused him to conclude that in 
June 1993 the veteran "was doing well enough at that point 
in time to not need house confinement" and that the veteran 
could have returned to work then if the work environment had 
not included dust or chemical irritants.  The physician 
attributed the veteran's ptosis to left eye trauma, not to 
the March 1993 surgery.

In September 1998 the veteran testified at a RO hearing that 
after the March 1993 surgery he experienced swelling and 
inflammation and that his work environment irritated his left 
eye orbit.  He also stated that after only a single 
postsurgical day on the job his supervisor instructed him not 
to return to work without a doctor's release.  The veteran 
also testified that after trying to work he returned to his 
physician with dust in his eye.

The evidence clearly establishes that the veteran's physician 
believed that absent an impediment to normal healing the 
veteran would be sufficiently recovered from surgery to 
resume normal life within six weeks.  The physician also 
believed that environmental workplace conditions described by 
the veteran presented a potential impediment to normal 
healing sufficient to justify an eight months absence from 
work.  However, there is no medical evidence showing that the 
veteran actually needed more time to recover from his surgery 
than the RO had granted.  There is no medical evidence 
confirming postsurgical left eye orbit inflammation, mucous 
discharge, irritation, burning or other surgical residuals 
impeding the veteran's recovery.  Although the physician 
stated that his medical training and experience supported a 
concern for the veteran's recovery given the veteran's 
description of his workplace, there is no evidence that 
postsurgical consequences which the physician had feared 
actually materialized, or that the veteran actually needed 
more than the six weeks of convalescence the physician 
originally anticipated.  It is apparent that the 
postoperative course was uneventful.  There is no medical 
evidence to suggest any severe post-operative residuals.  
Therefore, the Board is constrained to find that the 
preponderance of the evidence is against the claim that the 
veteran needed more than two months to recover from his March 
1993 left eye surgery.  The Board also finds that because the 
preponderance of the evidence is against the veteran's claim 
for an extension of a temporary rating, the benefit-of-the-
doubt rule is inapplicable and the claim must be denied.

Convalescence from the September 1998 surgery

The veteran's physician wrote two letters prior to the 
veteran's second left eye surgery in July 1998.  In a June 
1995 he stated that examination disclosed that the veteran 
had left ptosis resulting from a left lower lid ectropion 
which would require "surgery in the near future."  The 
physician also stated that subsequent to a second surgery the 
veteran should "continue on disability due to working 
conditions which could aggravate his postoperative healing" 
which would require "extended" healing time.  In July 1998 
the physician stated that the veteran was scheduled for left 
upper and lower lid reconstructive surgery later that month.  
The letter further stated that the less than hour long 
surgery "would require four months of postoperative 
recovery" before the veteran could return to work because of 
his very dusty work environment.
Private hospital records confirm that the physician performed 
surgery on the veteran in July 1998.  The operation consisted 
of left upper lid reconstruction and left lower lid ectropion 
repair using lateral canthal tendon plications.  In August 
1998 the RO granted a temporary total rating for 
postoperative recovery to September 1, 1998.  Neither private 
postsurgical treatment records from July and August 1998 nor 
a VA examination report from November 1998 note any post-
surgical complications of any kind.  In an August 1998 letter 
the physician reported that the veteran was "doing well" 
postsurgery and in a March 1999 letter the physician did not 
address the subject of the veteran's recovery from the July 
1998 surgery.

For the same reasons articulated at greater length above, the 
Board finds that the preponderance of the evidence is against 
the claim that the veteran needed more than the month 
provided by the RO to recover from his July 1998 left eye 
surgery.  No treatment records or statements from the 
veteran's employer or physician indicate otherwise.  The 
Board also finds that because the preponderance of the 
evidence is against the veteran's claim for an extension of a 
temporary rating, the benefit-of-the-doubt rule is 
inapplicable and the claim must be denied.

TDIU Rating

The veteran has presented a well-grounded claim for a TDIU 
rating within the meaning of 38 U.S.C.A. § 5107(a).  That is, 
he has presented a claim which is not inherently implausible.  
There is no further VA duty to assist the veteran in 
developing facts pertinent to his claim.  Id.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service- connected disabilities, and consideration is to be 
given to the veteran's background including his employment 
and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).

The veteran's combined service-connected disability rating is 
60 percent.  The veteran does not satisfy the percentage 
rating standards for individual unemployability benefits, 
although consideration to such benefits on an extraschedular 
basis may be given.  The issue is whether his service-
connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a TDIU rating, the record 
must reflect some factor which takes this case outside the 
norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The medical evidence of record reflects non-service-connected 
disorders, including a left knee disorder.  Impairment from 
non-service-connected disorders may not be considered in 
support of the claim for a TDIU rating.  38 C.F.R. §§ 4.14, 
4.19.

The veteran was born in September 1936.  His TDIU application 
states that he finished high school and two years of college.  
He has post-service employment experience in management.  He 
last worked in 1990 after 21 years with the same company.  
His service-connected disabilities are as follows:  
anatomical left eye loss with 20/20 right eye vision, rated 
as 40 percent disabling; status post right knee fracture with 
internal fixation and residual fragmentation, deformity and 
degenerative joint disease, rated as 20 percent disabling; a 
right eye scar rated as 10 percent disabling, and; a left leg 
scar rated as noncompensable (0 percent disabling).

The most recent claims file evidence documenting professional 
evaluation of the veteran's vision is a November 1998 VA eye 
examination report noting no left eye light perception 
because of anatomical removal and replacement with a 
prosthetic device.  Right eye distance vision was 20/40 and 
near vision was 20/100, both corrected to 20/20.  The 
examiner found the veteran to be a "a slight glaucoma 
suspect" with "slight ptosis in his left eye" but without 
other disease, dysfunction or abnormality.  Because 
evaluation of visual acuity is based upon the best distance 
obtainable after the best correction by glasses, the 
veteran's right eye acuity is 20/20.  See 38 C.F.R. § 4.75 
(1999).  The VA rating schedule provides that in cases of 
anatomical loss of one eye where vision in the other eye is 
no worse than 20/40, a 40 percent disability rating is 
warranted under Diagnostic Code (DC) 6066.  38 C.F.R. 
§ 4.84a, Table V and DC 6066 (1999).  Therefore, the Board 
finds that a rating in excess of the 40 percent currently 
assigned to the veteran's eye disorder is not warranted.

The most recent claims file medical evidence pertaining to 
the veteran's right knee disability is a report of a November 
1998 VA joints examination.  Findings included normal gait, 
good posture, absence of a knee brace, ability to squat with 
65 degree knee flexion but with pain, bony swelling with mild 
deformity, minimal effusion and tenderness upon palpation, 
moderate crepitation upon knee joint movement, good stability 
with some knee joint looseness, moderate quadriceps muscle 
tone and a range of motion from 0 to 115 degrees with pain.  
X-Ray examination disclosed degenerative changes with 
considerable calcification of the patellar ligament.  
Examination found the left knee to have been essentially 
normal with a slight limitation of motion but no dysfunction 
or abnormality attributable to the right knee disability.  
The Board notes that normal knee range of motion is 0 to 140 
degrees.  38 C.F.R. § 4.87, Plate II (1999).  Review of the 
evidence of records discloses that the veteran's service-
connected right knee manifests no more than a moderate 
disability for which the current 20 percent rating is 
appropriate under 38 C.F.R. § 4.87a, DC 5257-5010.

The most recent medical evidence pertaining to the veteran's 
service-connected facial scar is an April 1978 VA examination 
report with accompanying color slides of the veteran's right 
eye.  The photographs show no more than a moderately 
disfiguring facial scar for which no more than a 10 percent 
disability rating is warranted under 38 C.F.R. § 4.118, DC 
7800.  The veteran informed a VA physician who examined him 
in October 1972 that his leg scar sometimes ached in cold 
weather but was otherwise asymptomatic.  There is no more 
recent evidence pertaining to this scar, therefore, the 
noncompensable rating is appropriate.

There is no medical evidence associated with the claims file 
that the veteran was permanently and totally disabled because 
of service-connected disabilities.  Indeed, a June 1990 
letter from the veteran's former employer attributes his job 
termination not to service-connected disabilities but to his 
absence without leave, excessive tardiness, failure to follow 
proper leave procedures, failure to follow supervisory 
instructions, unreliability and undependability in reporting 
for duty.  A December 1994 VA vocational assessment report 
notes that the veteran's employment barriers included 
difficulty with stress management, flexibility, accepting 
supervisory authority, prioritizing and self-awareness, 
thereby suggesting a substantial source of employment 
difficulties unrelated to the veteran's service-connected 
disabilities.

While the veteran's service-connected disabilities may limit 
him from some forms of work, they do not prevent all 
substantially gainful employment for which he is qualified by 
reason of his education and work experience.  The high 
combined 60 percent compensation rating currently assigned 
for his service-connected conditions is recognition that such 
conditions would make it difficult to perform some forms of 
work, yet the evidence fails to show that service-connected 
conditions prevent him from performing the physical and 
mental acts required for employment for which he is 
qualified.  There are no unusual factors which might make his 
case different from similarly rated veterans.  Van Hoose, 
supra.

In sum, the veteran's service-connected disabilities do not 
prevent gainful employment, and the criteria for a TDIU 
rating are not met.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for a TDIU rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a left knee disorder is denied.

An extension of a temporary total rating beyond June 1, 1993, 
for treatment pertaining to a service-connected left eye 
disorder is denied.

An extension of a temporary total rating beyond September 1, 
1998, for treatment pertaining to a service-connected left 
eye disorder is denied.

A TDIU rating is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

